DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimsley (Flow and Compaction During the Vacuum Assisted Resin Transfer Molding Process, NASA Langley Research Center (2001), 14 pages) in view of Foston (Carbon, Vol. 52 (2013), pp. 65-73).
As to claims 1, 8, 9, Grimsley teaches a carbon fiber reinforced polymer composite comprising a cured epoxy matrix (Section 2.1) which is inherently or obviously a thermoset polymer.
	Grimsley does not specifically teach that the carbon fibers are (a) lignin, and (b) substantially non-crystalline and free of surface defects and has a regular circular cross-section, and (c) free from surface treatment and coating, chemically unmodified, free from non-lignin, and having the interfacial shear strength higher than non-lignin in the same matrix.
	Foston teaches a lignin carbon fiber (Section 2.2) which would be produced as a regular circular cross-section (Section 2.2, 3 mm diameter hole) and is not disclosed as containing any non-lignin components, surface treatment, coating, or chemical modification.  Since Foston teaches lignin produced by an organosolv process and carbonized in the same manner as Applicant, it would be free from surface defects and have the claimed interfacial shear strength.  Therefore, all claimed properties of the carbon fiber would be present in the Foston invention.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing for either of the following reasons: 
(a) Grimsley teaches a prior art product which differed from the claimed device by the substitution of some component (a carbon fiber formed from lignin) for those already taught by Grimsley.  However, the substituted components (a carbon fiber formed from lignin) and its function (reinforcement) were known in the art of Foston.  One of ordinary skill in the art could have substituted the Foston carbon fibers for those already taught by Grimsley (carbon fibers substituted for carbon fibers) to provide the predictable result that the Grimsley article would still be reinforced by carbon fibers.
(b) Foston teaches that lignin is “very suitable, readily available, relatively inexpensive and a renewable carbon fiber precursor” (page 66, left column) and therefore one would have 
As to claim 5, Grimsley already teaches a composite comprising a plurality of oriented continuous carbon fibers (see Section 2.1, “stack of fabric of ply sequence”).  Foston provides an obvious carbon fiber substitute for the Grimsley carbon fibers, as discussed above.  In the combination, one would have found it obvious to provide a plurality of oriented continuous lignin carbon fibers from Foston in the Grimsley composite for the reasons discussed above in the rejection of claim 1.
As to claim 6, the origin of the lignin does not appear to structurally affect the resulting carbon fiber structure, and therefore this claim is met by Foston’s carbon fibers used in the Grimsley composite.  Additionally, Foston teaches Alcell™ lignin which is inherently from hardwood
As to claim 7, Foston carbonizes in nitrogen (which is inert with respect to the carbon fibers) at 1000 C (Section 2.2, page 66 right column).
As to claims 22, the origin of the lignin does not appear to structurally affect the resulting carbon fiber structure, and therefore this claim is met by Foston’s carbon fibers used in the Grimsley composite.  Additionally, Foston uses Alcell™ which is inherently a lignin from hardwood.  As to claim 23, Alcell™ is the result of a proprietary organosolv pulping treatment (page 66, left column).

Response to Arguments
Applicant’s arguments have been carefully considered.  

Even if the instant claim amendments are sufficient to distinguish the claims from Chen, it is clear from Foston that carbonized organosolv-based lignin fibers are conventional.  Since Foston appears to use all of the same process steps recited in the instant claims, and even those described in the instant specification, the Examiner believes that all claimed properties are present in Foston.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742